Citation Nr: 0804087	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-38 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES


1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Whether new and material evidence has been presented to 
reopen the claim to establish legal entitlement to VA 
nonservice-connected death benefits.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The appellant is the widow of the veteran who had recognized 
guerrilla service from May 1944 to March 1945, and service in 
the Regular Philippine Army from March 1945 to April 1946.  
He died in May 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Manila, the 
Republic of the Philippines, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran had recognized guerrilla service from May 
1944 to March 1945, and service in the Regular Philippine 
Army from March 1945 to April 1946. 

2.  During the veteran's lifetime, service connection was not 
in effect for any disability.

3.  According to the official certificate of death, the 
decedent's May 1967 death was caused by pulmonary embolism; 
other documents noted that a liver abscess contributed to his 
death.

4.  The evidence does not demonstrate a relationship between 
the cause of the veteran's death, pulmonary embolism and 
liver abscess, and any disease or disability that was 
manifested in, or related to, his period of active service.

5.  The appellant's claim for accrued benefits was received 
in April 2000, more than one year after the veteran's death 
in May 1967.

6.  In June 2000, the RO denied the appellant's claim for VA 
nonservice-connected death benefits; she was provided notice 
of the denial, filed a timely notice of disagreement, was 
issued a statement of the case, but did not file a timely 
substantive appeal; that decision is final.

7.  The additional evidence presented since the adverse 
decision in June 2000 by the RO, by itself or when considered 
with previous evidence, does not relate to an unestablished 
fact necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of the veteran's death.  38 U.S.C.A. § 1310 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.312 (2007).

2.  The appellant has no legal entitlement to accrued 
benefits.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.1000 (2007).

3.  New and material evidence has not been presented to 
reopen the claim to establish legal entitlement to VA 
nonservice-connected death benefits.  38 U.S.C.A. §§ 5108, 
7104(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cause of Death

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2004.  In the notice, the appellant 
was informed of the type of evidence needed to substantiate 
the claim of service connection for the cause of the 
veteran's death.  The appellant was also informed that VA 
would obtain service records, VA records, and records of 
other Federal agencies, and that she could submit other 
records not in the custody of a Federal agency, such as 
private medical records or, with her authorization, VA would 
obtain any such records on her behalf.  She was also asked to 
submit evidence, which would include that in her possession, 
in support of her claim.  

The document substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying 
the document that satisfies VCAA notice); of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); 
and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable).  To the extent that the notice did not discuss 
effective dates, as the claim of service connection for the 
cause of death is denied, there can be no possibility of any 
prejudice to the appellant with respect to any such defect in 
the notice as required under Dingess.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.

There is no indication of the existence of additional 
evidence to substantiate the claim, and no further assistance 
to the appellant in developing the facts pertinent to the 
issue is required to comply with the duty to assist.  A reply 
to a request for information from the National Personnel 
Records Center (NPRC) noted that no service physical 
examination report of the veteran was of record.  

Because there is no event, injury, or disease in service to 
which the veteran's death could be related, a VA medical 
opinion is unnecessary.  38 C.F.R. § 3.159(c)(4)(i); cf. 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed.Cir. 2003) (a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease).

Analysis

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).

A service-connected disability is the principal cause of 
death when that disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death must be causally connected to 
the death and must have contributed substantially or 
materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in service.  38 U.S.C.A. § 1110.  

There are no service medical records of the veteran contained 
in the claims file.  During the veteran's lifetime, service 
connection was not in effect for any disability.  According 
to the death certificate, the veteran died in May 1967, and 
the cause of death was pulmonary embolism.  Other documents 
noted that a liver abscess contributed to his death.

There is no medical evidence of a lung or liver condition in 
service.  The preponderance of the evidence is against the 
claim of service connection for the cause of the veteran's 
death; there is no doubt to be resolved; and service 
connection is not warranted.




II.  Accrued Benefits

Periodic monetary benefits (other than insurance and service 
members' indemnity) authorized under laws administered by the 
VA, to which a payee was entitled at his death under existing 
ratings or decisions or those based on evidence in the file 
at date of death, and due and unpaid for a period not to 
exceed 2 years prior to the last date of entitlement as 
provided in 38 C.F.R. § 3.500(g) will, upon the death of such 
person, be paid to his spouse.  A claim for VA benefits 
pending on the date of death means a claim filed with VA that 
had not been finally adjudicated by VA on or before the date 
of death.  38 C.F.R. § 3.1000(a), (d)(5).

An application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c); 38 C.F.R. § 3.152(b).

The evidence shows that the veteran died in May 1967, and the 
appellant filed her application for accrued benefits in April 
2000.  As the claim for accrued benefits was received more 
than one year after the veteran's death, the claim was 
untimely, and the appellant has no legal entitlement to 
accrued benefits.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The VCAA is not applicable to the claim for accrued 
benefits as it involves a question of law, and not the facts 
of the case.  See Manning v. Principi, 16 Vet. App. 534 
(2002).

III.  Nonservice-Connected Death Pension Benefits 

To receive death pension benefits as a surviving spouse, the 
appellant must be the surviving spouse of a veteran who had 
the requisite wartime service, and her income must be less 
than the statutory maximum rate of death pension.  38 
U.S.C.A. § 1541.  

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States, including recognized guerrilla service or 
in the Regular Philippine Army, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of awarding non-service-connected pension benefits.  See 38 
U.S.C.A. § 107(a); 38 C.F.R. § 3.40.  

By a rating decision in June 2000, the RO denied the 
appellant's claim for VA death benefits because the veteran 
did not have the active military service required to 
establish eligibility for VA benefits.  The veteran filed a 
timely notice of disagreement, and a statement of the case 
was issued.  However, a timely substantive appeal was not 
submitted and therefore, the rating decision became final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

The appellant submitted the current application to reopen the 
claim for VA benefits in March 2004, but the claim may be 
reopened only if new and material evidence is presented.

Under 38 C.F.R. § 3.156(a), evidence is considered new if it 
was not of record at the time of the last final disallowance 
of the claim.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Finally, new and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The additional evidence consists of U.S. government documents 
showing that the veteran had recognized guerrilla service 
from May 1944 to March 1945, and service in the Regular 
Philippine Army from March 1945 to April 1946.  The deceased 
veteran's recognized guerilla and Regular Philippine Army 
service is not considered to be "active military service" 
under 38 U.S.C.A. § 101(24), and thus, the appellant is not 
eligible for the claimed non-service-connected death pension.  
See 38 U.S.C.A. § 107(a); Cacalda v. Brown, 9 Vet. App. 261, 
265-66 (1996). 

As the additional evidence does not relate to an 
unestablished fact necessary to substantiate the claim, that 
is, qualifying service of the deceased veteran to establish 
entitlement to VA death nonservice-connected benefits, the 
evidence is not new and material as it does not raise a 
reasonable possibility of substantiating the claim for VA 
death benefits.  

The requirements of notification and assistance are not 
applicable to matters in which the law, and not the evidence, 
is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002) (service during the Iranian hostage crisis is not a 
"period of war" for purposes of entitlement to nonservice- 
connected pension benefits).  Circumstances in which VA will 
refrain from or discontinue providing assistance in obtaining 
evidence include, but are not limited to the claimant's 
ineligibility for the benefit sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R § 3.159(d).  When there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating her claim, the requirement to 
provide assistance does not apply.  38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  DelaCruz v. Principi, 15 Vet. 
App. 143, 149 (2001).

The present case involves questions of eligibility for VA 
benefits, and the outcome of this case depends on whether the 
veteran had "active military service" under 38 U.S.C.A. § 
101(24).  The facts are not in dispute, as the appellant does 
not contend that the veteran has qualifying service.  As the 
law is dispositive in this case, the requirements of notice 
and assistance are not applicable.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to accrued benefits is denied.  

New and material evidence has not been presented, and the 
application to reopen the claim to establish legal 
entitlement to VA nonservice-connected death benefits is 
denied.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


